Citation Nr: 0843115	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a psychiatric disorder, variously diagnosed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to January 
1969 and from June 1969 to October 1970.  He also had active-
duty-for-training from April 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which awarded service 
connection for the psychiatric disorder and assigned a 30 
percent rating effective from June 19, 2002.  The veteran 
perfected an appeal from that rating decision as to the 
initially assigned disability rating.   

In November 2008, the Board notified the veteran of its 
denial of his October 2008 motion to advance his case on the 
Board's docket.


FINDING OF FACT

From the effective date of service connection, the veteran's 
psychiatric disorder, identified as bi-polar disorder with 
post-traumatic stress disorder (PTSD) traits, or 
alternatively PTSD with symptoms of anxiety, is manifested by 
no more than occupational and social impairment, with reduced 
reliability and productivity, or difficulty in establishing 
and maintaining effective work relationships; occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood are not shown.


CONCLUSION OF LAW

A 50 percent (but no higher) rating is warranted for the 
veteran's psychiatric disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Codes (Code) 9411, 9432 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
in a January 2007 rating decision.  Prior to that decision, 
the RO provided the veteran notice appearing to satisfy VCAA 
notice requirements with respect to requirements for 
establishing entitlement to service connection. 

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; and thereafter additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded two formal VA examinations that are discussed 
below.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

II. Analysis

The veteran claims entitlement to an increased disability 
rating in excess of the 30 percent in effect for his 
psychiatric disorder.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In a claim for an 
increase in the level of a service-connected disability a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus in deciding the 
claim below, the Board has considered whether different 
ratings may be warranted for different time periods based on 
the evidence of record.  As is explained below, staged 
ratings are not warranted as it appears that the severity of 
the veteran's psychiatric disability has been relatively 
constant throughout since the effective date of service 
connection.

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432-9411 
(reflecting service connection for a bipolar disorder and 
PTSD), the RO has assigned the veteran's psychiatric disorder 
a disability rating of 30 percent.  According to 38 C.F.R. 
§ 4.126(a), a mental disorder shall be evaluated "based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination."  
38 C.F.R. § 4.126(a) (2008).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula for evaluating disability 
due to mental disorders is found at 38 C.F.R. § 4.130.

The veteran's PTSD is currently rated 30 percent under 38 
C.F.R. § 4.130, Codes 9411-9432.  To warrant the next higher 
(50 percent) rating, the evidence must show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. Id.

An even higher rating is warranted when more symptomatology 
is shown.  Id.

In rating the severity of the veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a number of GAF scores have been 
assigned during the pendency of this claim.  The Board notes 
that an examiner's classification of the level of psychiatric 
impairment, by words or by a score, is to be considered but 
is not determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case here, 
the following apply:

A GAF score of from 21 to 30 represents behavior that is 
considerably influenced by delusions or hallucinations; 
or serious impairment in communication or judgment; or 
inability to function in almost all areas.  These 
symptoms include being sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation; staying 
in bed all day; having no job, home, or friends.

A GAF score of from 31 to 40 represents some impairment 
in reality testing or communication; or major impairment 
in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  These symptoms 
include speech which is at times illogical, obscure, or 
irrelevant; a person who is depressed and avoids 
friends, neglects family, and is unable to work.  

A GAF score from 41 to 50 is defined as serious 
symptoms; or any serious impairment in social, 
occupational, or school functioning.  These symptoms 
include suicidal ideation, severe obsessional rituals, 
frequent shoplifting; having no friends, being unable to 
keep a job. 

A GAF score from 51 to 60 represents moderate symptoms, 
or moderate difficulty in social or occupational 
functioning.  

A GAF of 61 to 70 represents some mild symptoms; or some 
difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
has some meaningful interpersonal relationships.
 
The competent medical evidence applicable to this case 
includes VA and private medical records dated from 2001 to 
the present.  Evidence most material to the claim on appeal 
are contained in the reports of two VA examinations and 
private evaluations that are discussed below.  

In connection with a claim for disability benefits from the 
Social Security Administration, the veteran underwent a 
mental status examination in September 2001.  The report of 
that examination shows that after examination, the examining 
doctor of psychology (PsyD) concluded with diagnostic 
impressions of depressive disorder NOS (not otherwise 
specified); polysubstance dependence; and rule out bipolar 
disorder NOS.  The examiner concluded with an opinion that 
the veteran had moderate limitations with respect to 
independent functioning, moderate to moderately severe 
limitations with respect to social functioning, and moderate 
limitations with respect to memory/concentration.

The report of an April 2006 VA examination shows that the 
veteran reported symptoms of nightmares, irritability, verbal 
aggression, and anger.  The examiner reported that the 
veteran experienced intrusive thoughts on a daily basis and 
difficulty sleeping.  He reported that the veteran did not 
like to be around crowds,  that he did not like to hear a lot 
of noise, and that he was withdrawn.  The veteran reported 
that he had been hospitalized multiple times for substance 
abuse and suicidal ideation.  It was noted that he had tried 
to overdose on heroin on one occasion.  He denied having any 
recent suicide attempts or ideations.  

On mental status evaluation, the veteran was dressed and 
groomed appropriately.  His eye contact was poor, and he wore 
sunglasses during the evaluation.  He denied having audio or 
visual hallucinations.  There was evidence of psychomotor 
retardation shown in his speech and movements, as well as in 
his long response frequencies and slow thinking processes.  
He was alert and oriented as to time, place, and person.  He 
had difficulty with recall (one of three objects) after five 
minutes.  He was able to spell cat backwards.  He was able to 
identify concrete similarities, but not more abstract things.  
He was unable to interpret a proverb.  There was no evidence 
of a thought or perceptual disturbance.  

After examination, the report contains a diagnosis of PTSD, 
and a GAF score of 45.  The examiner opined that the veteran 
was currently experiencing a mild level of impairment in 
social and occupational functioning.  

The report of a March 2007 VA examination shows that the 
veteran reported that he was unable to work, that he had 
nightly nightmares, and that he had sleep and marital 
problems.  The 2007 examiner commented on the report of the 
earlier 2006 VA examination - noting that although that 
examiner assigned a GAF score of 45, it was unclear as to 
whether this was a typographical error, given that the 
earlier examiner had opined that the veteran's level of 
impairment was only in the mild range.

The veteran reported that he had not had contact with a 
psychiatrist since the last VA examination, but that he was 
still taking symptom-related medication prescribed a year 
before.  He also had not participated in Vet Center 
counseling in the last five months.  The veteran reported 
that he had last worked ten years before, at a job from which 
he was fired after three months because of his "attitude."  
He reported a past history of drug and alcohol use, but had 
not used any in ten years.  

The veteran reported that he had been married for the fourth 
time in seven years, and had two daughters, age 16 and 26.  
He reported having a "conflictual relationship" with his 
current wife, with whom he argues a lot.  He denied having 
any close friends, but indicated that he had casual social 
contacts from groups to which he belonged.  He had not been 
involved in some of his associations for several months due 
to complications of his cancer.

On examination, the veteran was alert, oriented and attentive 
and appeared his stated age.  His mood appeared to be 
somewhat dysphoric, and his affect was congruent with the 
mood.  His speech manifested a regular rate and rhythm.  
There was no evidence of psychomotor agitation or 
retardation.  Eye contact was fair.  The veteran was 
cooperative.  The veteran's thought process was somewhat 
circumstantial, and his thought content was devoid of any 
current auditory or visual hallucinations.  There was no 
evidence of delusional content. 

Examination findings also included that the veteran denied 
having any current suicidal or homicidal ideation.  He denied 
having a history of suicide attempts; but reported a history 
of being physically aggressive, but not in the last ten 
years.  His memory was intact.  He could spell "world" 
backwards, but was a little slow, indicating some 
concentration difficulties.  He was able to interpret a 
proverb.  His intelligence was estimated to be in the average 
range, and he had fair insight into his current condition.  

After examination, the Axis I diagnostic impressions were (1) 
PTSD; (2) depressive disorder, not otherwise specified; and 
(3) polysubstance dependence in remission.  The examiner 
estimated the current GAF score to be 54.  The examiner 
concluded that the veteran was reporting moderate to 
considerable symptoms associated with PTSD and depression; 
and that in terms of social adaptability and interactions 
with others, the condition appeared to be "moderately 
considerably" impaired.  In terms of the veteran's ability 
to maintain employment and perform job duties, the examiner 
again found the veteran to be moderately considerably 
impaired.  The examiner estimated that overall, the level of 
disability was in the moderate to considerable range.

Subsequent VA treatment records in 2007 show that the veteran 
was being treated for complaints of panic episodes, paranoia, 
increased anger levels, and depression. His medication was 
increased in September 2007. 

The report of a private psychiatric evaluation in October 
2007 shows that the veteran reported that he was living with 
his wife, and that he received Social Security Administration 
benefits for his depression and bipolar disorder.  On 
examination, psychomotor speed was normal and affect was 
cooperative and friendly, but depressed when he was reporting 
on serious matters.  He was oriented and his memory was 
intact, but he had difficulty concentrating.  His talking had 
a rambling characteristic.  The veteran's sensorium was 
clear, and his thought process and content were digressive 
and off the subject.  He reported that he had some 
hallucinations, which to the examiner sounded like mainly 
occasional visual hallucinations.  His intelligence was very 
good.  Overall, he presented with an affable demeanor but was 
upset about his life.  

The examination report concludes with a diagnosis of PTSD, 
and polysubstance abuse in remission; and a GAF score of 45.  
The examiner indicated that part of the veteran's current 
stressors resulted from symptoms of the veteran's prostate 
cancer.  The examiner concluded that the veteran's life had 
been a social disaster since service, and that the veteran's 
past drug abuse was an attempt to treat himself for the 
nervousness and fear.  The examiner stated that since his 
sobriety, the veteran could now feel the daily symptoms of 
flashbacks, intrusive memories, and feelings of guilt and 
worthlessness.  The examiner opined that the PTSD symptoms 
prevent the veteran from pursuing gainful employment. 

In evaluating the veteran's claim, the Board has considered 
all of the evidence of record as discussed above.  The 
objective medical evidence is in equipoise as to whether the 
veteran's acquired psychiatric disorder, to include a bi-
polar disorder with PTSD traits or alternatively PTSD, is 
productive of occupational and social impairment with reduced 
reliability and productivity; thereby warranting a higher 
evaluation of 50 percent.  See 38 C.F.R. § 4.130.

That is, there is some evidence that the service-connected 
psychiatric disorder is productive of the types of symptoms 
noted in the criteria for this increased rating. Id.  The 
record does include evidence reflective of such criteria, 
including the following: circumstantial speech; panic attacks 
more than once a week; difficulty understanding complex 
commands; impairment of memory; impaired abstract thinking; 
and disturbances of motivation and mood.  Also, the evidence 
reflects that the veteran has some difficulty in maintaining 
effective relationships due to related symptoms.

Specifically, the medical evidence discussed above shows to 
varying degrees at different times, that the veteran's 
thought process was somewhat circumstantial and his speech 
was rambling.  During treatment he reported complaints of 
panic episodes, paranoia, increased anger levels, and 
depression.  The representative evidence shows that he had 
difficulty with recall and concentration, though at times his 
memory was shown to be intact.  The April 2006 examiner 
commented on the veteran's impaired abstract thinking, noting 
the veteran was able to identify concrete similarities, but 
not more abstract things, and was unable to interpret a 
proverb.  On the other hand, the March 2007 examiner opined 
that the veteran was able to interpret a proverb.  The 
evidence also reflects disturbances in mood, in that the 
veteran's mood has been described as being  somewhat 
dysphoric.  

Overall, the veteran's disability picture reflects some 
problems with motivation, and it reflects some difficulty 
maintaining effective relationships due to the service-
connected symptoms.  Although he was living with his wife, 
there were difficulties in that relationship, and the veteran 
had apparently had difficulties with previous spouses as 
well.

Based on the foregoing, and resolving any doubt in the 
veteran's favor, the disability due to the veteran's 
psychiatric disorder more nearly approximates the criteria 
for a 50 percent from the effective date of service 
connection.  During this time, the disability is shown to be 
productive of occupational and social impairment with reduced 
reliability and productivity.  The Board acknowledges that 
the veteran does not meet all of the criteria for a 50 
percent disability evaluation.  In considering the evidence 
of record under the laws and regulations as set forth above, 
and affording the benefit of any doubt to the veteran, the 
Board concludes that the veteran meets the criteria for a 50 
percent rating, but no more.

The evidence does not demonstrate symptomatology of 
sufficient severity to merit a 70 percent rating.  The 
evidence does not include any consistent showing of the 
requisite symptoms identified in the criteria for the next 
higher rating, such as:  suicidal ideation; obsessional 
rituals; illogical speech; near continuous panic or 
depression; spatial disorientation or neglect of personal 
appearance or hygiene.  Further, there is no showing of an 
inability to establish and maintain effective relationships, 
even though he may have some difficulties as he has reported.  
The veteran was married, with two children; and there is no 
strong evidence of any serious problems with those 
relationships even though there may be some difficulties in 
his relationship with his children and wife.

While the veteran's symptoms since the effective date of 
service connection can be said to approximate the criteria 
for an increased rating to 50 percent, no higher rating is 
warranted.  The veteran did not have any symptoms ordinarily 
associated with the criteria for a 70 percent disability 
rating, such as those described above.  More importantly, he 
does not have deficiencies in most areas or an inability to 
establish and maintain effective relationships.  He does have 
some deficiencies in some of these areas, but those are 
contemplated in ratings lower than 70 percent.  Therefore, a 
higher rating than the 50 percent granted here is not 
warranted.  

The Board has considered the fact that the record contains 
two recorded GAF scores of 45 during formal evaluations.  A 
score of 45 would reflect serious symptoms (such as suicidal 
ideation, severe obsessional rituals), or severe impairment 
in social, occupational functioning (such as having no 
friends, and unable to keep a job).  See DSM- IV.  The 
record, however, does not otherwise reflect such severe 
symptoms as those associated with this level of GAF score; 
and generally the medical record shows that the veteran's 
symptoms have been described as mild (as in the case of the 
April 2006 examination report containing one of the two 
recorded GAF scores of 45) or moderate, or at most moderately 
severe or "moderate to considerable" symptoms.  There is no 
cogent medical evidence on record showing that the veteran 
manifests symptoms approximating those usually associated 
with a GAF score of 45.  The score of 54 estimated in the 
March 2007 VA examination report is more consistent with the 
moderate symptoms found in the evidence of record.

The Board has also considered the October 2007 private 
examiner's statement that the veteran's PTSD symptoms 
prevented the veteran from pursuing gainful employment.  The 
Board notes, however, that this is the only finding of this 
severity on file.  The January 2007 examination classified 
the veteran's occupational abilities as moderately 
considerably impaired.  Overall, the evidence showing mild or 
moderate symptoms does not reflect that the veteran's 
service-connected symptomatology results in an inability to 
pursue gainful employment.  Notwithstanding the veteran's 
work record, the preponderance of the medical evidence of 
record does not show that the veteran's psychiatric 
disability renders him unable to work.  

In summary, based on the evidence of record, the Board finds 
that the evidence warrants an increased disability rating to 
50 percent (and no more) from the effective date of service 
connection.  The preponderance of the evidence is against a 
disability rating in excess of that.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent disability rating is granted 
for the veteran's psychiatric disorder from the effective 
date of service connection.  
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


